Citation Nr: 1515430	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  06-36 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to initial disability ratings in excess of 10 percent prior to August 1, 2014 and in excess of 20 percent thereafter for right knee instability, and in excess of 10 percent for separately rated limitation of motion of the right knee.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

During the pendency of the appeal, an October 2014 RO decision increased the assigned disability rating for the Veteran's right knee instability from 10 percent to 20 percent, effective August 1, 2014 and granted a separate 10 percent disability rating for limitation of motion of the Veteran's right knee, effective March 31, 2004.  However, as this does not represent a total grant of benefits sought on appeal, the claim for increased disability ratings of the right knee remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board has, therefore, recharacterized the issue on appeal to clarify the separate disability ratings assigned regarding the Veteran's right knee disability.  

This matter was previously remanded by the Board in June 2014.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  


FINDINGS OF FACT

1.  Prior to August 1, 2014, the Veteran's right knee disability was manifested by pain, with limitation of motion to no worse than 100 degrees of flexion and 0 degrees of extension, with slight lateral instability.  

2.  From August 1, 2014, the Veteran's right knee disability was manifested by pain, with limitation of motion to no worse than 60 degrees of flexion and 5 degrees of extension, with moderate lateral instability.  


CONCLUSION OF LAW

The criteria for initial disability ratings in excess of 10 percent prior to August 1, 2014 and in excess of 20 percent thereafter for right knee instability, and in excess of 10 percent for separately rated limitation of motion of the right knee, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5257, 5260 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's increased rating claim arises from his disagreement with the initial disability rating assigned following the grant of service connection for his right knee disability.  Once an underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice regarding his increased rating claim is required.  Nevertheless, the Veteran was provided with additional notice regarding how to substantiate a claim for an increased disability rating in May 2008.  

Regarding the duty to assist, the RO has obtained, and associated with the claims file, the Veteran's service treatment records and VA treatment records, including VA examination reports.  Specifically, following the June 2014 Board remand, the RO requested and obtained additional VA treatment records, and afforded the Veteran a current VA examination.  Given this, the Board finds there has been substantial compliance with the requested development, such that further remand is not required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

The Veteran was provided with relevant VA examinations in March 2005, March 2008, and August 2014.  The resulting examination reports include all relevant findings and medical opinions needed to evaluate the Veteran's increased rating claim on appeal.  The VA examiners considered pertinent evidence of record, including the Veteran's medical history, interviewed the Veteran, and conducted thorough clinical examinations.  The examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings to apply the rating criteria.  For these reasons, the Board finds that the VA examinations and opinions of record are adequate for deciding the Veteran's claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Therefore, the Board finds that VA's duties to notify and assist the Veteran have been met, such that no further notice or assistance to the Veteran is required.  


II.  Increased Rating - Right Knee  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Concerning initial disability ratings, VA must consider the severity of disability for which the veteran is eligible for service connection starting on the date the application was filed.  See id. ; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  The RO has assigned a staged rating concerning the Veteran's disability rating for instability, and the Board has considered it herein, as well as whether any additional rating periods are warranted.  Notably, however, the Veteran has not appealed the assigned effective date of March 31, 2004, so the Board need no consider the propriety of potential disability ratings prior to that date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2014).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2014).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010. When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  See VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

Moreover, limitation of motion and instability of a knee may also be rated separately; in other words, evaluation of knee dysfunction based on both limitation of motion and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, limitation of motion and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  

The Veteran seeks entitlement to an increased initial disability rating in excess of 10 percent prior to August 1, 2014 and in excess of 20 percent thereafter for right knee instability, and in excess of 10 percent for separately rated limitation of motion of the right knee.  As noted, the Veteran's right knee disability is separately rated under DC 5257, for recurrent subluxation or lateral instability of the knee, and DC 5260 for limitation of flexion of the leg.  See 38 C.F.R. § 4.71a, DCs 5257, 5260 (2014).  

Under DC 5257, slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling, moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling,and severe recurrent subluxation or lateral instability of the knee is rated as a maximum 30 percent disabling.  Id., DC 5257.  

The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).  

Under DC 5260, limitation of flexion of a leg to 60 degrees warrants a noncompensable rating, limitation to 45 degrees warrants a 10 percent rating, limitation to 30 degrees warrants a 20 percent rating, and limitation to 15 degrees warrants a maximum 30 percent rating.  See 38 C.F.R. § 4.71a, DC 5260.  

With regards range of motion, for rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees. Id, Plate II.  


II.A.  Prior to August 1, 2014

The Veteran filed his initial claim for a right knee disability in March 2004.  He was first afforded a VA examination in March 2005.  At that time, the Veteran reported that he knee hurt daily, with occasional swelling, and stated that his knee would give way two or three times per year.  He denied the use of a knee brace or ambulatory aids, and denied flare ups.  He reported daily treatment with pain medication.  He also reported that he was self-employed in food concessions at fairs and carnivals.  

Upon physical examination, the Veteran displayed a minimal limp on the right.  His right knee was tender medially, with a well-healed scar.  Cruciate and lateral ligaments were stable, there was no effusion, muscle strength was full, without fatigability.  Upon extension, there was a slight rubbing palpated on the knee.  The Veteran complained of pain laterally upon internal torsion, and pain medially upon external torsion.  Range of motion findings were documented as extension to 0 degrees and flexion to 110 degrees upon active motion, and 115 degrees upon passive motion.  The Veteran complained of tightness upon terminal flexion; however, there was no change in flexion upon repetitive motion.  The examiner diagnosed the Veteran with a right knee status post medial meniscectomy with x-ray findings of some narrowing medially and prominent calcification laterally, with functional impairment between slight and moderate, minimal incoordination/limp on the right, and without weakness or fatigability.  

The Veteran was afforded another VA examination in March 2008.  At that time, the Veteran reported that he continued to be self-employed in food concessions.  He stated that he knee ached constantly, with flare ups three days per week if he stayed on his feet for more than three hours at a time.  Treatment included Naprosyn and Motrin.  The Veteran also reported occasional swelling and popping, that his knee had given way three times that year, and that he had been using a knee brace for the past one and a half to two years.  

Upon physical examination, the Veteran displayed an antalgic gait on the right.  His right knee was tender to palpation medially and laterally, with stable cruciate and collateral ligaments.  He complained of both medial and lateral aspects of the knee during McMurray tests.  There was no effusion, crepitation, or fatigability noted.  Knee strength was normal.  Range of motion findings included extension to 0 degrees, and flexion to 100 degrees at worst, with no change noted upon repetition.  The examiner diagnosed right knee status post medial meniscectomy/arthrotomy, with some degenerative joint disease (DJD) medially.  He stated there was moderate functional impairment, minimal weakness, no fatigability, slight plus incoordination/limp on the right, and stated that the Veteran's major functional impact was pain.  

VA treatment records from May 2004, November 2004, and January 2006 document the Veteran's ongoing complaints of right knee pain.  The Veteran initially requested a right knee brace in January 2006, when he reported instability while going up and down stairs.  In March 2006, the Veteran began a trial use of a right knee brace.  He continued to report use of a knee brace upon follow up in December 2006.  In February 2008, the Veteran reported continuing right knee aches and pains, with use of a knee brace when he does a lot of walking.  

Given the above evidence, the Board finds initial disability ratings in excess of 10 percent for right knee instability, and in excess of 10 percent for separately rated limitation of motion of the right knee, are not warranted for the rating period prior to August 1, 2014.  

First, an increased disability rating in excess of 10 percent is not warranted based upon DC 5257 for recurrent subluxation or lateral instability.  There was no recurrent subluxation noted upon VA examinations in March 2005 and March 2008.  The Veteran complained during instability testing at the March 2005 and March 2008 VA examinations, although each noted that his ligaments were stable.  Additionally, in January 2006, the Veteran reported some instability and requested a knee brace.  The Board finds that the assigned 10 percent disability rating for slight lateral instability adequately contemplates the Veteran's level of symptomatology for the period prior to August 1, 2014.  Notably, there was not an objective medical finding of moderate or severe lateral instability at either the March 2005 or March 2008 VA examination which would entitle the Veteran to an increased disability rating under DC 5257.  

The Board has also considered whether the Veteran is entitled to a disability rating in excess of 10 percent based upon limitation of motion findings under DCs 5260 or 5261.  However, as documented in the March 2005 and March 2008 VA examinations discussed above, the Veteran did not display limitation of motion which would result in a compensable rating under DC 5260 or 5261, as his range of motion in the right knee was limited to no worse than 100 degrees flexion and 0 degrees extension.  The Board has considered the Veteran's reports of painful motion in his right knee; and finds that the currently assigned 10 percent disability rating properly contemplates the Veteran's painful motion as limited motion which is otherwise noncompensable under the applicable diagnostic codes.  Mitchell, 25 Vet. App. 32.  

The Board has also considered whether an increased disability rating is warranted under alternate diagnostic codes regarding disability of the knee.  For an increased rating of 20 percent under DC 5003, there must be x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. (emphasis added).  The Board points out that for the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  Further, although DC 5003 does not define what constitutes an "incapacitating exacerbation," the term is defined elsewhere in the Rating Schedule for the musculoskeletal system in regards to intervertebral disc syndrome and in the Rating Schedule for the digestive system.  See 38 C.F.R. § 4.71a , DC 5243, Note 1; see also 38 C.F.R. § 4.114, DCs 7345 and 7354, Notes (2) (2014).  As used therein, an incapacitating episode is a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Id.  The Board has thoroughly reviewed the evidence of records in this regard, and finds that at no point does the Veteran allege or the medical record document bed rest specifically prescribed by a physician due to his right knee condition.  Therefore, the evidence does not warrant an increased 20 percent rating under DC 5003.  

The Board has also considered whether an additional disability rating is warranted under DC 5258, under which a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.  As these criteria are written in the conjunctive, all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  The Board notes that while the Veteran has reported individual symptoms, such as pain, the evidence of record does not document any episodes of effusion in his right knee.  Therefore, an increased disability rating is not warranted under DC 5258.  

Finally, the record does not suggest that the Veteran has ankylosis, symptomatic removal of semilunar cartilage, current impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5259, 5262, and 5263 are not for application.  Id., DCs 5256, 5259, 5262, 5263.  

Thus, the preponderance of evidence of record weighs against the Veteran's claim of increased initial disability ratings in excess of 10 percent for right knee instability, and in excess of 10 percent for separately rated limitation of motion of the right knee, for the rating period prior to August 1, 2014.  As the preponderance of evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  From August 1, 2014

Most recently, the Veteran was afforded a VA examination in August 2014.  The Veteran reported continuous daily right knee pain, aggravated if it was accidentally bumped or struck.  He stated he was unable to walk or stand for prolonged periods of time.  Initial range of motion findings included flexion to 80 degrees (with painful motion noted at 10 degrees) and extension to 5 degrees without objective evidence of painful motion.  Upon repetition, flexion was to 60 degrees and extension was to 5 degrees.  The examiner noted functional impairment of the right knee, including less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting.  The Veteran displayed tenderness to palpation of the right knee.  Muscle strength testing was rated as 3/5, active movement against gravity, for right knee flexion; extension was rated as normal strength.  Some anterior instability and medial-lateral instability (each 1+, 0-5 millimeters) was noted upon examination.  There was no evidence or history of recurrent subluxation or dislocation.  The Veteran reported past shin splints, but none at the time of examination.  The examiner noted the Veteran's past meniscus (semilunar cartilage) condition including a meniscal tear, frequent episodes of joint pain, and a subsequent meniscectomy, with residual symptoms including pain, occasional swelling, joint stiffness, and weakness.  The examiner noted that the Veteran's residual scar related to his knee surgery were not painful or unstable.  The Veteran reported occasional use of a knee brace when he was working in his food concession truck, as well as occasional use of a cane for his knee condition.  Regarding the functional impact of his knee disability upon his ability to work, the Veteran stated that he tried to avoid walking as much as possible, that he used a handicapped placard to park as close possible, and that he used a golf cart at home and at work.  He stated that it was difficult to stand more than one hour, and he was unable to kneel.  He reported that his right knee was unstable when walking due to buckling and weakness occasionally, and stated that he had fallen a few times.  The examiner concluded that the Veteran was employable, and noted his use of a knee brace and cane for assistance when he has flare-ups.  

Given the above evidence, the Board finds initial disability ratings in excess of 20 percent for right knee instability, and in excess of 10 percent for separately rated limitation of motion of the right knee, are not warranted for the rating period from August 1, 2014.  

First, an increased disability rating in excess of 20 percent is not warranted based upon DC 5257 for recurrent subluxation or lateral instability.  At the August 2014 VA examination, the examiner noted instability of station, anterior instability, and medial-lateral instability upon physical examination.  However, there was no evidence or history of recurrent subluxation or dislocation.  The Veteran reported ongoing occasional use of a knee brace as well as occasional use of a cane.  The Board finds that the assigned 20 percent disability rating for moderate lateral instability adequately contemplates the Veteran's level of symptomatology for the period from August 1, 2014.  Notably, there was not an objective medical finding of severe lateral instability at the August 2014 VA examination which would entitle the Veteran to an increased disability rating under DC 5257.  

The Board has also considered whether the Veteran is entitled to a disability rating in excess of 10 percent based upon limitation of motion findings under DCs 5260 or 5261.  However, as documented in the August 2014 VA examination discussed above, the Veteran did not display limitation of motion which would result in a compensable rating under DC 5260 or 5261, as his range of motion in the right knee was limited to no worse than 60 degrees flexion and 5 degrees extension.  The Board has considered the Veteran's reports of painful motion in his right knee; and finds that the currently assigned 10 percent disability rating properly contemplates the Veteran's painful motion as limited motion which is otherwise noncompensable under the applicable diagnostic codes.  Mitchell, 25 Vet. App. 32.  

The Board has also considered whether an increased disability rating is warranted under alternate diagnostic codes regarding disability of the knee.  For an increased rating of 20 percent under DC 5003, there must be x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. (emphasis added).  The Board points out that for the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  Further, although DC 5003 does not define what constitutes an "incapacitating exacerbation," the term is defined elsewhere in the Rating Schedule for the musculoskeletal system in regards to intervertebral disc syndrome and in the Rating Schedule for the digestive system.  See 38 C.F.R. § 4.71a , DC 5243, Note 1; see also 38 C.F.R. § 4.114, DCs 7345 and 7354, Notes (2) (2014).  As used therein, an incapacitating episode is a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Id.  The Board has thoroughly reviewed the evidence of records in this regard, and finds that at no point does the Veteran allege or the medical record document bed rest specifically prescribed by a physician due to his right knee condition.  Therefore, the evidence does not warrant an increased 20 percent rating under DC 5003.  

The Board has also considered whether an additional disability rating is warranted under DC 5258, under which a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.  As these criteria are written in the conjunctive, all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  The Board notes that while the Veteran has reported individual symptoms, such as pain, the evidence of record does not document any episodes of effusion in his right knee.  Therefore, an increased disability rating is not warranted under DC 5258.  

Finally, the record does not suggest that the Veteran has ankylosis, symptomatic removal of semilunar cartilage, current impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5259, 5262, and 5263 are not for application.  Id., DCs 5256, 5259, 5262, 5263.  

Thus, the preponderance of evidence of record weighs against the Veteran's claim of increased disability ratings in excess of 20 percent for right knee instability, and in excess of 10 percent for separately rated limitation of motion of the right knee, for the rating period from August 1, 2014.  As the preponderance of evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  



III.  Extraschedular/TDIU Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected right knee disability that would render the schedular criteria inadequate.  The Veteran's symptoms, as discussed above, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorders that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

Finally, a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not reported unemployment specifically attributed to his service-connected right knee disability; rather, the evidence of record documents that Veteran's own reports of ongoing self-employment in food concessions at fairs and carnivals.  Additionally, the August 2014 VA examiner specifically concluded that the Veteran was employable.  As such, the Board finds that the issue of entitlement to a TDIU is not raised by the record.  Id.  



ORDER

Initial disability ratings in excess of 10 percent prior to August 1, 2014 and in excess of 20 percent thereafter for right knee instability, and in excess of 10 percent for separately rated limitation of motion of the right knee, are denied.  



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


